                                                               United
    Case 4:20-cr-00359 Document 1 Filed on 08/18/20 in TXSD Page 1 of States
                                                                      2      Courts
                                                                                   Southern District of Texas
                                                                                            FILED
                                                                                       August 18, 2020
                                                                                              
                           UNITED STATES DISTRICT COURT                       David J. Bradley, Clerk of Court
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

UNITED STATES OF AMERICA                     §
                                             §
     v.                                      §      CRIMINAL NO.           4:20-cr-359
                                             §
TERRY GATLIN                                 §

                                        INDICTMENT

THE GRAND JURY CHARGES THAT:


                                             COUNT ONE

   Assaulting, Resisting, or Impeding Certain Officers or Employees by Physical Contact
                                18 U.S.C. §111(a)(1) and (b)

     On or about June 5, 2020, in the Houston Division of the Southern District of Texas,

                                       TERRY GATLIN,

 defendant herein, did voluntarily and intentionally and by force, assault, resist, oppose, impede,

 intimidate, and interfere with an employee of the United States Postal Service, an agency of the

 United States government, while said employee was engaged in her official duties, and the

 commission of said acts involved physical contact with the employee, causing the infliction of

 bodily injury to the employee, and were done with the intent to commit another felony, that is,

 Robbery of Mail Matter, in violation of Title 18, United States Code, Section 2114(a), as alleged

 in Count Two of this Indictment.

          In violation of Title 18, United States Code, Sections 111(a) and (b).




                                           Page 1 of 2
   Case 4:20-cr-00359 Document 1 Filed on 08/18/20 in TXSD Page 2 of 2




                                          COUNT TWO

                                    Robbery of Mail Matter
                            Title 18, United States Code, § 2114(a)

       On or about June 5, 2020, in the Houston Division of the Southern District of Texas,

                                       TERRY GATLIN,

defendant herein, did assault Janell Dawson, a person having lawful charge, custody, and control

of mail matter and other property of the United States, with the intent to rob, steal and purloin

said mail matter and other property of the United States, and in doing so the defendant TERRY

GATLIN did wound said person.

       In violation of Title 18, United States Code, Section 2114(a).



                                             A TRUE BILL:


                                               Original Signature on File
                                             FOREPERSON OF THE GRAND JURY


       RYAN K. PATRICK
       United States Attorney


BY:
       CARRIE WIRSING
       Assistant United States Attorney




                                           Page 2 of 2
